DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-9s are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11256308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of instant application is taught by claim 1 of U.S. Patent No. 11256308 B2.
Instant application 
US Patent 11256308
2. A wiring substrate comprising: an insulating base that has a plate surface; a first circuit that is provided on the plate surface; a first terminal that is provided on the plate surface, and to which a mounting member is attached; a second terminal that is provided on the plate surface; a first wiring that electrically connects the first circuit with the first terminal; and a second wiring that electrically connects the second terminal and the first terminal and the first wiring, the second wiring having a parallel section in which a portion of the second wiring outside the first terminal is disposed adjacent to and parallel to the first wiring; wherein, in the parallel section, the first wiring and the second wiring are formed of conductive films formed in different layers on the plate surface via an insulating film; and wherein, in the parallel section, the first wiring and the second wiring are at least partially overlapped with each other when viewed from a normal direction of the plate surface.
1. A wiring substrate comprising: an insulating base that has a plate surface; a first circuit that is provided on the plate surface; a first terminal that is provided on the plate surface, and to which a mounting member is attached; a second terminal that is provided on the plate surface; a first wiring that connects the first circuit and the first terminal to each other; and a second wiring that connects the first terminal and the second terminal to each other is electrically connected to the first wiring in the first terminal, and has a parallel section in which a portion of the second wiring outside the first terminal is disposed adjacent to and parallel to the first wiring; wherein, in the parallel section, the first wiring and the second wiring are formed of conductive films formed in different layers on the plate surface via an insulating film; and wherein, in the parallel section, the first wiring and the second wiring are at least partially overlapped with each other when viewed from a normal direction of the plate surface.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 10,11,18-19 20,27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2008/0137021 A1).
Regarding claim 10, Choi discloses a wiring substrate (Fig.5) comprising: an insulating base (10) that has a plate surface (see surface on top of 10 in Fig.4); a first circuit (221) that is provided on the plate surface; a first terminal (241) that is provided on the plate surface, and to which a mounting member is attached (para 0040); a second terminal (311) that is provided on the plate surface; a first wiring (see part of 221 that is between 314 and 241) that electrically connects the first circuit with the first terminal; and a second wiring (312) that electrically connects the second terminal and the first terminal and the first wiring; wherein, the second wiring includes one end electrically connected to the second terminal and the other end electrically connected to the first terminal (312 is electrically connected to 311 and 241), the other end is located closer to the first terminal than the first circuit (see end at 314 closer to 241 than the top of 221), wherein, a part of the second wiring extends along the first wiring (see 312 extending along part of 221 that is between 314 and 241).  
Regarding claim 11 and 20, Choi discloses wherein the second wiring directly connects the second terminal and the first terminal (311 is directly connected to 241 through a circuit path).  
Regarding claim 18 and 27, Choi discloses a display panel (see 10 and 20;Fig.1) comprising the wiring substrate.  

Regarding claim 19, Choi discloses  a wiring substrate (Fig.5) comprising: an insulating base (10) that has a plate surface (see surface on top of 10 in Fig.4); a first circuit (221) that is provided on the plate surface; a first terminal (241) that is provided on the plate surface, and to which a mounting member is attached (para 0040); a second terminal (311) that is provided on the plate surface; a first wiring (see part of 221 that is between 314 and 241) that electrically connects the first circuit with the first terminal; and a second wiring (312) that electrically connects the second terminal and the first terminal and the first wiring; wherein, the second wiring includes one end electrically connected to the second terminal and the other end electrically connected to the first terminal (312 is electrically connected to 311 and 241),, wherein, the second wiring (312) extends from the second terminal (311) toward the first terminal (241) and has a portion along the first wiring  (see 312 extending along part of 221 that is between 314 and 241).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 13-14 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 10 above, and further in view of Koide et al. (US 2019/0391454 A1 hereinafter Koide).
Regarding claim 13-14, 22-23, Choi fails to disclose wherein a line width of the second wiring is wider than a line width of the first wiring.  
Koide discloses wherein a line width of the second wiring (WS2; para 0099) is wider than a line width of the first wiring (WS1; para 0099).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Koide to modify the second wiring and first wiring of Choi in order to provide a stronger electrical contact between terminals.
 
 

Allowable Subject Matter
	Claims 12,15-17, 21,24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first wiring and the second wiring are at least partially overlapped with each other when viewed from a normal direction of the plate surface " in combination with the remaining limitations of the claim 10. 
 Regarding claim 15, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first wiring and the second wiring includes a multilayer film, and at least one layer of the multilayer film includes aluminum.  " in combination with the remaining limitations of the claim 10. 
 Regarding claim 16-17, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a second circuit that is provided on the plate surface; a third terminal that is provided on the plate surface, and to which the mounting member is attached, and a third wiring that connects the second circuit and the third terminal to each other, wherein a part of the third wiring extends along the first wiring " in combination with the remaining limitations of the claim 10. 
Regarding claim 21, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first wiring and the second wiring are at least partially overlapped with each other when viewed from a normal direction of the plate surface" in combination with the remaining limitations of the claim 19. 
Regarding claim 24, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first wiring and the second wiring includes a multilayer film, and at least one layer of the multilayer film includes aluminum.  " in combination with the remaining limitations of the claim 19. 

Regarding claim 25-26, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a second circuit that is provided on the plate surface; a third terminal that is provided on the plate surface, and to which the mounting member is attached, and a third wiring that connects the second circuit and the third terminal to each other, wherein a part of the third wiring extends along the first wiring  " in combination with the remaining limitations of the claim 19. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
	

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848